

EXHIBIT 10.66




AGREEMENT


CPI Corp., a Delaware corporation (the "Corporation"), and Paul C. Rasmussen
(“Executive”) enter into this Agreement (this “Agreement”), as of the 30th day
of October, 2006.


WITNESSETH:


WHEREAS, Executive is currently employed by the Corporation as its Chief
Executive Officer and Corporation wishes to terminate that employment
arrangement so the Executive can pursue other interests;


WHEREAS, Corporation and Executive entered into an Employment Agreement dated
July 12, 2005 and accepted by Executive on July 13, 2005 (the “Employment
Agreement”);
 
        NOW, THEREFORE, in consideration of the covenants and mutual promises
herein contained, it is agreed as follows:
 
    1. Separation Date. Executive hereby resigns his employment and all officer
positions with the Corporation and all of its subsidiaries effective October 10,
2006 (“Separation Date”).  


    2. Separation Payment. Following the Separation Date, in accordance with the
Employment Agreement, the Corporation hereby agrees to pay Executive a lump sum
payment equal to 12 months of his current base salary (the “Separation
Payment”). This payment will occur as soon as administratively practicable
following the Separation Date, but no later than 30 days following the
Separation Date. The Corporation shall have the right to withhold from the
Separation Payment and from any other payments made to Executive hereunder to
the extent required by law or regulation, all federal, state and local income
and other taxes applicable to such payments.


    3. Receipt of Other Compensation. Executive acknowledges and agrees that,
other than as specifically set forth in this Agreement, following the Separation
Date, Executive is not and will not be due any compensation, including, but not
limited to, compensation for unpaid salary (except for amounts unpaid and owing
for Executive’s employment with the Corporation prior to the Separation Date),
unpaid bonus, or severance from the Corporation under the terms of the
Employment Agreement, any plan or policy of the Corporation or otherwise.
Executive will, however, be entitled to receive benefits which are vested and
accrued prior to the Separation Date pursuant to the employee benefit plans of
the Corporation in which Executive participates including any accrued but unused
vacation. Participation by the Executive (if any) in any of the compensation or
benefit plans of the Corporation as of and after the Separation Date shall be
subject to and determined in accordance with the terms and conditions of such
plans. The Corporation shall promptly reimburse Executive for business expenses
incurred in the ordinary course of Executive’s employment on or before the
Separation Date, but not previously reimbursed, provided the Corporation's
policies of documentation and approval are satisfied.


    4. Executive’s Understanding. Executive acknowledges by signing this
Agreement that Executive has read and understands this document, that Executive
has conferred with or had the opportunity to confer with Executive’s attorney
regarding the terms and meaning of this Agreement, that Executive has had
sufficient time to consider the terms provided for in this Agreement, that no
representations or inducements have been made to Executive except as set forth
in this Agreement, and that Executive has signed the same KNOWINGLY AND
VOLUNTARILY.


    5. Severability of Provisions. In the event that any one or more of the
provisions of this Agreement is held to be invalid, illegal, or unenforceable,
the validity, legality, and enforceability of the remaining provisions will not
in any way be affected or impaired thereby. Moreover, if any one or more of the
provisions contained in this Agreement are held to be excessively broad as to
duration, scope, activity, or subject, such provisions will be construed by
limiting and reducing them so as to be enforceable to the maximum extent
compatible with applicable law.


    6. Non-Admission of Liability. Executive agrees that neither this Agreement
nor the performance by the parties hereunder constitutes an admission by the
Corporation, its subsidiaries or the officers, directors, employee or agents of
the Corporation or its subsidiaries of any violation of any federal, state, or
local law, regulation, common law, breach of any contract, or any other
wrongdoing of any type.
 

    7. Non-Assignability. The rights and benefits under this Agreement are
personal to Executive and such rights and benefits shall not be subject to
assignment, alienation, or transfer, except to the extent such rights and
benefits are lawfully available to the estate or beneficiaries of Executive upon
death.


    8. Entire Agreement. This Agreement sets forth all the terms and conditions
with respect to compensation, remuneration of payments, and benefits due
Executive from the Corporation and supersedes and replaces any and all other
agreements or understandings Executive may have had with respect thereto,
provided that the provisions of the Employment Agreement and the
Confidentiality, Noncompetition and Nonsolicitation Agreement executed in
connection with the Employment Agreement shall remain in full force and effect.
This Agreement may not be modified or amended except in a writing signed by both
Executive and an authorized representative of the Corporation.


    9. Choice of Law. The provisions of this Agreement shall be construed in
accordance with the internal laws of the State of Missouri without regard to any
state’s conflict of law principles. Any action brought for the interpretation,
application and/or enforcement of this Agreement shall be brought exclusively in
the United States District Court for the Eastern District of Missouri and/or the
Circuit Court of St. Louis County, Missouri.


    10. Counterpart. This Agreement may be signed in single or separate
counterparts each or which shall constitute an original.


    11. Notice. Any notice to be given hereunder shall be in writing and shall
be deemed given when mailed by certified mail, return receipt requested,
addressed as follows:
 


To Executive at:


1034 Savonne Court
Chesterfield, MO 63005


To the Corporation at:


1706 Washington Avenue
St. Louis, Missouri 63103
Attention: ________________




IN WITNESS WHEREOF, the parties have executed this Agreement.


CPI CORP.


By:
/s/ Turner White
 
Title:
Turner White
Chairman, Compensation Committee
Date:
October, 30, 2006






 
/s/ Paul C. Rasmussen
 
Paul C. Rasmussen
Executive




